Exhibit 10.1

 

EXECUTION COPY

 

ACCELERATED SHARE REPURCHASE AGREEMENT

 

November 4, 2005

 

Northrop Grumman Corporation

1840 Century Park East

Los Angeles, CA 90067

 

Credit Suisse, New York Branch

Eleven Madison Avenue

New York, NY 10010

 

THIS AGREEMENT (this “Agreement”) is made as of this 4th day of November, 2005,
between CREDIT SUISSE, NEW YORK BRANCH (“Seller”), and Northrop Grumman
Corporation, a Delaware corporation (Symbol: “NOC”) (“Buyer”).

 

WHEREAS, Buyer wishes to purchase, and Seller wishes to sell, shares of common
stock, par value USD1.00 per share, of Buyer (including any security
entitlements in respect thereof, “Shares”) on the terms set forth herein (the
“Transaction”);

 

WHEREAS, certain terms used herein have the meanings set forth in Article 3;

 

NOW, THEREFORE, in consideration of their mutual covenants herein contained, the
parties hereto, intending to be legally bound, hereby mutually covenant and
agree as follows:

 

ARTICLE 1

SALE AND PURCHASE

 

Sale and Purchase:    On the Closing Date, Seller will deliver to Buyer a number
of Shares (the “Purchased Shares”) equal to 9,066,183 (the “Number of Shares”)
and Buyer will pay Seller cash in immediately available funds in an amount equal
to the sum of (i) USD $500,000,000 (the product of USD55.15 per Share (the
“Initial Price”) and the Number of Shares) and (ii) the Structuring Fee, on a
delivery-versus-payment basis. Buyer’s payment shall be made pursuant to the
wire instructions contained in Annex A hereto. Structuring Fee:    As set forth
in Schedule I.



--------------------------------------------------------------------------------

 

ARTICLE 2

PURCHASE PRICE ADJUSTMENT

 

Strike Price:    For the initial Valuation Date, the Initial Price. For each
calendar day thereafter, the Strike Price in effect for the immediately
preceding calendar day multiplied by the sum of (x) one (1) and (y) the Fed
Funds Rate for such immediately preceding calendar day divided by 365; minus, in
the case of a day that is a Strike Adjustment Date, the Strike Adjustment. Fed
Funds Rate:    For any day, (i) the annualized rate for such day on overnight
federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as determined by the Calculation Agent (which may, in
its discretion, refer to Bloomberg Page “FEDL01” or any other publishing or
quotation system to determine the Fed Funds Rate), minus (ii) the Spread.
Spread:    As set forth in Schedule I. Strike Adjustment:    As set forth in
Schedule I. Strike Adjustment Dates:    November 28, 2005, and February 27,
2006. Buyer Payment:    If Buyer has not elected Net Share Settlement or
Modified Net Share Settlement in accordance with the provisions opposite
“Settlement Method” below, Buyer will pay to Seller on the Settlement Date an
amount in U.S. dollars equal to the Final Settlement Amount if the Final
Settlement Amount is positive. Seller Payment:    Seller will pay to Buyer on
the Settlement Date an amount in U.S. dollars equal to the absolute value of the
Final Settlement Amount if the Final Settlement Amount is negative. Settlement
Method:    Buyer or Seller shall make Buyer Payment or Seller Payment, as the
case may be, pursuant to Article 2 on the Settlement Date unless the Final
Settlement Amount is positive and Buyer has either notified Seller (i) no later
than the 3rd Business Day immediately following the Net Share Settlement Target
Date that “Net Share Settlement” shall apply, in which case Buyer shall be
deemed to have represented to Seller that Buyer is not aware of any material
non-public information regarding Buyer or the Shares at the time of such notice,
or (ii) no later than the 3rd Business Day immediately following the Modified
Net Share Settlement Target Date that “Modified Net Share Settlement” shall
apply, and, in either case, notice shall be irrevocable. Net Share Settlement
Target Date:    The date that the Calculation Agent notifies Buyer that the
Remaining Share Number is equal to or less than 10% of the Number of Shares.
Remaining Share Number:    For any day, the Number of Shares minus the sum for
all Valuation Dates occurring on or prior to such day of the Daily Reference
Share Amounts.



--------------------------------------------------------------------------------

Modified Net Share Settlement Target Date:    The date that the Calculation
Agent notifies Buyer that the Remaining Amount is equal to or less than 20% of
the product of the Number of Shares and the Initial Price. Daily Purchase Price:
   For any Valuation Date, the product of the Daily Reference Share Amount and
the Daily Reference Price, or, for any other day, zero. Remaining Amount:    On
the Closing Date, (i) the product of the Number of Shares and the Initial Price
minus (ii) the Daily Purchase Price for the Closing Date. For any subsequent
calendar day (the “relevant day”), (i) the Remaining Amount for the immediately
previous calendar day multiplied by the sum of (x) one (1) and (y) the Fed Funds
Rate for such immediately preceding calendar day divided by 365, minus (ii) the
sum of (A) the Daily Purchase Price for such relevant day and (B) if such
relevant day is a Strike Adjustment Date, the product of (I) the Strike
Adjustment and (II) the Remaining Share Number for such immediately preceding
calendar day. Net Share Settlement or Modified Net Share Settlement:    If Buyer
has validly elected Net Share Settlement or Modified Net Share Settlement in
accordance with the provisions of “Settlement Method” above and the Final
Settlement Amount is positive, the provisions of Article 4 shall apply.

 

ARTICLE 3

CERTAIN TERMS AND DEFINITIONS

 

Section 3.01. As used herein, the following words and phrases shall have the
following meanings:

 

Trade Date:    November 4, 2005 Closing Date    November 9, 2005 Settlement
Date:    If neither Net Share Settlement nor Modified Net Share Settlement
applies, the date that immediately follows the last Valuation Date by 3 Business
Days; if Net Share Settlement or Modified Net Share Settlement applies, the date
that immediately follows the last Valuation Date by 3 Clearance System Business
Days. Business Day:    Any day that is not a Saturday, a Sunday or a day on
which banking institutions or trust companies in The City of New York are
authorized or obligated by law or executive order to close. Clearance System
Business Day:    Any day on which the Clearance System is open (or, but for an
event beyond the control of the parties as a result of which the Clearance
System cannot clear the transfer of the Shares, would have been open) for the
acceptance and execution of settlement instructions. Clearance System:    The
Depository Trust Company, New York, New York, and any successor thereto.



--------------------------------------------------------------------------------

Final Settlement Amount:    The sum of all of the Daily Differences for all
Valuation Dates. Valuation Dates:    Each of the Scheduled Trading Days
commencing on the Closing Date to and including the first date on which the
Remaining Share Number equals zero; provided that if Modified Net Share
Settlement applies, the last Valuation Date shall be the Modified Net Share
Valuation Date. Except during a Plan Period (as defined in Section 9.03), Buyer
shall be deemed to have represented to Seller that Buyer is not aware of any
material non-public information regarding Buyer or the Shares as of each
Valuation Date. If, at any time, Buyer is unable to make such representation,
Buyer shall immediately notify a member of the Legal and Compliance Department
of Seller, and, notwithstanding the foregoing, (i) if Buyer so notifies a member
of the Legal and Compliance Department of Seller prior to 9:30 AM, New York City
time, on any day, then such day, or, (ii) if Buyer so notifies a member of the
Legal and Compliance Department of Seller after 9:30 AM, New York City time, on
any day, then the immediately following day, and, in either such case, each
subsequent day until Buyer notifies Seller that it is able to make such
representation, shall not be Valuation Dates. If Buyer so notifies a member of
the Legal and Compliance Department of Seller that Buyer is unable to make such
representation, Buyer shall not communicate this fact to any employee of Seller
who is not a member of the Legal and Compliance Department of Seller. Scheduled
Trading Day:    Any day on which the Exchange is scheduled to be open for its
regular trading sessions. Modified Net Share Valuation Date:    The first
Valuation Date on which the Remaining Amount equals zero. Exchange:    New York
Stock Exchange Daily Reference Share Amount:    For each Valuation Date not
during a Plan Period, the number specified by Buyer in a notice (which may be
written or oral) delivered to Seller prior to 9:30 a.m., New York City time, on
such Valuation Date and, for each Valuation Date occurring during a Plan Period,
the number specified in the relevant Plan Commencement Notice (as defined in
Section 9.03); provided that the maximum Daily Reference Share Amount for any
Valuation Date shall be the number of Shares that Buyer could purchase in “Rule
10b-18 purchases”, as such term is defined in Rule 10b-18, on such Valuation
Date in accordance with the requirements of the safe harbor provided by Rule
10b-18; and provided further that if as a result of a suspension of trading in
the Shares on the Exchange for that entire Valuation Date, the Daily Reference
Share Amount for such Valuation Date shall be zero. Other than during a Plan
Period, the parties shall use commercially reasonable efforts to cause the last
Valuation Date to occur no later than May 4, 2006, or such later date as Buyer
may notify Seller from time to time other than during a Plan Period.



--------------------------------------------------------------------------------

Daily Reference Price:    For any Valuation Date, (i) the Rule 10b-18(b)(3)
volume-weighted average price per Share as displayed on the Bloomberg Page [NOC
Equity AQR SEC] (or any successor thereto) for such Valuation Date, plus (ii)
the Daily Reference Price Adjustment. Daily Reference Price Adjustment:    As
set forth in Schedule I. Rule 10b5-1:    Rule 10b5-1 under the Exchange Act.
Daily Difference:    For any Valuation Date, the product of (i) (A) the Daily
Reference Price for such Valuation Date minus (B) the Strike Price, multiplied
by (ii) the Daily Reference Share Amount for such Valuation Date. For the
avoidance of doubt, the Daily Difference may be a positive or negative amount.
Valuation Period:    The period starting on the first Valuation Date and ending
on the last Valuation Date. Calculation Agent:    Credit Suisse, New York
Branch. Exchange Act:    The Securities Exchange Act of 1934, as amended. Rule
10b-18:    Rule 10b-18 under the Exchange Act. Securities Act:    The Securities
Act of 1933, as amended. Exchange Business Day:    Any Scheduled Trading Day on
which the Exchange is open for trading during its regular trading sessions,
notwithstanding the Exchange closing prior to its scheduled weekday closing time
on such Scheduled Trading Day (without regard to after hours or any other
trading outside of the regular trading session hours). Custodian:    A trustee
or liquidator or other similar official. Net Share Settlement:    A settlement
method described in Article 4 pursuant to which Buyer may elect to settle its
obligations under the Transaction, if any, with either registered or
unregistered Shares at Buyer’s election. Modified Net Share Settlement:    A
settlement method described in Article 4 pursuant to which Buyer may elect
to settle its obligations under the Transaction, if any, with unregistered
Shares.

 

ARTICLE 4

NET SHARE SETTLEMENT

 

Section 4.01. Net Share Settlement. If Buyer elects Net Share Settlement or
Modified Net Share Settlement and such election is valid then: (a) the
Calculation Agent shall determine the Final Net Share Settlement Amount (as such
term is defined below); provided that in no case shall Buyer be required to
deliver more than 20,000,000 Shares hereunder (subject to Section 8.01). For the
avoidance of doubt, the limitation contained in the proviso to the immediately
preceding sentence shall be absolute, and may not be overridden by Section 4.02
or any other provision of this Agreement.



--------------------------------------------------------------------------------

(b) On the Settlement Date, Buyer shall deliver to Seller a number of Shares
equal to the Final Net Share Settlement Amount, and, if Net Share Settlement
(but not Modified Net Share Settlement) is applicable, such delivery shall be in
compliance with the terms and conditions of Article 5.

 

Section 4.02. Sale of Net Settlement Shares. If Net Share Settlement (but not
Modified Net Share Settlement) is applicable, then the provisions of this
Section 4.02 shall apply.

 

(a) Seller, through the Selling Agent (as defined below) or any underwriter(s),
will sell all, or such lesser portion as may be required hereunder, of the
Shares comprising the Final Net Share Settlement Amount and any Additional
Shares (as defined below) delivered by Buyer to Seller pursuant to
Section 4.02(b) commencing on the Settlement Date and continuing until the date
on which the aggregate Net Proceeds (as such term is defined below) of such
sales, as determined by Seller, is equal to the Final Settlement Amount (such
date, the “Final Resale Date”). If the proceeds of any sale(s) made by Seller,
the Selling Agent or any underwriter(s), net of any fees and commissions
(including, without limitation, underwriting or placement fees) customary for
similar transactions under the circumstances at the time of the offering,
together with carrying charges and expenses incurred in connection with the
offer and sale of the Shares (including, but without limitation to, the covering
of any over-allotment or short position (syndicate or otherwise)) (the “Net
Proceeds”) exceed the Final Settlement Amount, Seller will refund, in U.S.
Dollars, such excess to Buyer on the date that is three (3) Business Days
following the Final Resale Date, and, if any portion of the Final Net Share
Settlement Amount remains unsold, Seller shall return to Buyer on that date such
unsold Shares.

 

(b) If the Calculation Agent determines that the Net Proceeds received from the
sale of Final Net Share Settlement Amount or any Additional Shares (if any)
pursuant to this Section 4.02 are less than the Final Settlement Amount (the
amount in U.S. Dollars by which the Net Proceeds are less than the Final
Settlement Amount being the “Shortfall” and the date on which such determination
is made, the “Deficiency Determination Date”), Buyer shall on the Exchange
Business Day next succeeding the Deficiency Determination Date (the “Makewhole
Notice Date”) deliver to Seller a notice of Buyer’s election that Buyer shall
either (i) pay an amount in cash equal to the Shortfall on the day that is one
(1) Business Day after the Makewhole Notice Date, or (ii) deliver additional
Shares. For the avoidance of doubt, if Buyer has delivered the maximum number of
shares specified in the proviso to the first sentence of section 4.01, Buyer’s
obligation is complete and there is no further obligation for Buyer to deliver
cash or shares. If Buyer elects to deliver to Seller additional Shares, then
Buyer shall deliver additional Shares in compliance with the terms and
conditions of Article 5 (the “Additional Shares”) on the first Clearance System
Business Day which is also an Exchange Business Day following the Makewhole
Notice Date in such number as the Calculation Agent reasonably believes would
have a market value on that Exchange Business Day equal to the Shortfall. Such
Additional Shares shall be sold by Seller in accordance with the provisions
above; provided that if the sum of the Net Proceeds from the sale of the
originally delivered Shares and the Net Proceeds from the sale of any Additional
Shares is less than the Final Settlement Amount then Buyer shall, at its
election, either make such cash payment or deliver to Seller further Additional
Shares until such Shortfall has been reduced to zero. If the sum of the Net
Proceeds from the sale of the originally delivered Shares and the Net Proceeds
from the sale of any Additional Shares exceeds the Final Settlement Amount, then
Seller will refund, in U.S. Dollars, such excess to Buyer on the date that is
three (3) Business Days following the relevant Final Resale Date and, if any
portion of the Final Net Share Settlement Amount or the Additional Shares
remains unsold, Seller shall return to Buyer on the date that is two
(2) Business Days following the Final Resale Date such unsold Shares.

 

Section 4.03. Additional Definitions. For the purposes of the Transaction:

 

“Final Net Share Settlement Amount” means the number of Shares, rounded up to
the nearest whole one hundred (100) Shares, determined by the Calculation Agent
to be equal to (i) if Net Share Settlement is applicable, the quotient of
(x) the Net Share Settlement Percentage of the Final Settlement Amount divided
by (y) the Reference Price, or (ii) if Modified Net Share Settlement is



--------------------------------------------------------------------------------

applicable, the Net Share Settlement Percentage of the Remaining Share Number
for the final Valuation Date.

 

“Net Share Settlement Percentage” has the meaning set forth in Schedule I.

 

“Reference Price” means, for purposes of these Net Share Settlement Provisions,
(i) in the case of a Registered Offering (defined below), the closing price of
the Shares on the Exchange on the Exchange Business Day immediately proceeding
the Settlement Date, or (ii) in the case of an Exempt Offering, such closing
price minus a discount for such Shares pursuant to such Exempt Offering
determined by the Calculation Agent in a commercially reasonable manner.

 

ARTICLE 5

OFFERING METHOD

 

Section 5.01. Offering Method. If Buyer has selected Net Share Settlement (but
not Modified Net Share Settlement), then Buyer shall determine whether the
offering method (the “Offering Method”) by which Shares will be sold in respect
of the Transaction will be pursuant to a registration statement filed pursuant
to the Securities Act and in a manner which otherwise satisfies the terms and
conditions of Appendix A hereto (a “Registered Offering”) or pursuant to an
offering that is exempt from the registration requirements of the Securities Act
(an “Exempt Offering”).

 

Section 5.02. Condition Precedent to Electing Registered Offering. It shall be a
condition precedent to Buyer’s election of a Registered Offering that Buyer
shall have filed a registration statement that has been declared effective by
the Securities and Exchange Commission (the “Commission”) and that complies with
Appendix A hereto. To the extent required to effect such Registered Offering,
Seller will use its reasonable efforts, and shall use reasonable efforts to
cause each Selling Agent engaged by Seller and any underwriter(s)), to
co-operate with Buyer in order to comply in all material respects with Appendix
A hereto. A “Selling Agent” shall mean a broker dealer registered with the
Commission under Section 15 of the Exchange Act; the Selling Agent may also be
an underwriter for purposes of this Article 5.

 

Section 5.03. Condition Precedent to Electing Exempt Offering. If Buyer elects
an Exempt Offering as the Offering Method, it agrees to comply with the
reasonable requests of Seller, the Selling Agent, any placement agent, if any,
and any purchaser of the Shares. If Buyer has elected an Exempt Offering as the
Offering Method, Seller agrees to use commercially reasonable means to effect
such Exempt Offering at commercially reasonable prices in light of the market
conditions and the circumstances of Buyer at the time of the Exempt Offering.
Buyer hereby acknowledges that any Shares sold pursuant to an Exempt Offering
may be sold at prices that represent a discount to the prices that may otherwise
be available if such Shares were to be sold pursuant to a registered public
offering or at prices observed in the secondary market.

 

Section 5.04. Seller’s Obligations with respect to a Net Share Settlement.
Neither Seller nor any Selling Agent shall have any obligation to commence any
offer and sale of any Shares delivered by Buyer to Seller in a Net Share
Settlement until,

 

(a) in the case of a Registered Offering,

 

(i) each condition set forth in Appendix A hereto has been satisfied, or

 

(ii) Seller, the Selling Agent and any underwriter(s) shall have completed any
due diligence investigations, made such inquiries and executed and delivered an
underwriting agreement containing customary representations, covenants,
indemnities and contribution provisions and pursuant to which, inter alia,
Seller, the Selling Agent and any underwriter(s) shall have received such
letters, opinions, certificates or other documents, in form and substance
satisfactory to Seller, the Selling Agent and any underwriter(s), as such
person(s) may require in light of the applicable federal and state securities
laws; or,



--------------------------------------------------------------------------------

(b) in the case of an Exempt Offer, such conditions as any purchasers or the
Selling Agent, or their respective counsel, may reasonably require.

 

ARTICLE 6

REPRESENTATIONS AND WARRANTIES

 

Section 6.01. Representations and Warranties of Buyer and Seller. Each party
hereto makes to the other party hereto the representations and warranties
contained in Sections 3(a) and 3(c) of the 1992 ISDA Master Agreement
(Multicurrency – Cross Border), as published by the International Swap Dealers
Association, Inc., and each reference therein to “a Transaction” shall be deemed
to be a reference to the Transaction, each reference therein to “this Agreement”
shall be deemed to be a reference to this Agreement and any reference therein to
any “Credit Support Document” shall be deemed to have been deleted with respect
to Buyer and shall be deemed to be a reference to the Guarantee with respect to
Seller.

 

Section 6.02. Representations, Warranties and Agreements of Buyer. Buyer
represents and warrants to Seller that:

 

(a) No Termination Event (as such term is defined below) has occurred and is
continuing and no such event or circumstance would occur as a result of its
entering into or performing its obligations under this Agreement.

 

(b) All reports and other documents filed by Buyer with the Commission pursuant
to the Exchange Act, when considered as a whole (with the most recent such
reports and documents deemed to amend inconsistent statements contained in any
earlier such reports and documents), do not contain any untrue statement of a
material fact or any omission of a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
in which they were made, not misleading.

 

(c) Buyer will publicly announce its entry into the Transaction upon execution
by Buyer of this Agreement, and Buyer agrees to comply with all applicable
disclosure requirements relating to the Transaction including, without
limitation, Item 703 of Regulation S-K under the Securities Act.

 

(d) Any Shares, when issued and delivered by Buyer in accordance with the terms
of the Transaction, will be duly authorized and validly issued, fully paid and
nonassessable, and the issuance thereof will not be subject to any preemptive or
similar rights.

 

(e) Buyer will reserve and keep available, free from preemptive rights, out of
its authorized but unissued Shares, solely for the purpose of issuance upon
settlement of the Transaction as herein provided, the full number of Shares as
shall then be issuable upon settlement of the Transaction; subject to the
limitation set forth in Article 2.

 

(f) Prior to the Settlement Date, any Shares to be delivered on the Settlement
Date by Buyer shall have been approved for listing on the Exchange, subject to
official notice of issuance (it being understood that nothing herein shall
create any obligation of Buyer to register any Shares under the Securities Act).

 

(g) Buyer is not entering into this Agreement to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for Shares), to raise or depress or otherwise manipulate the price of the Shares
(or any security convertible into or exchangeable for Shares), to facilitate a
distribution of the Shares (or any security convertible into or exchangeable for
Shares) or in connection with a future issuance of securities.

 

(h) Before and after giving effect to the Transaction, Buyer has complied with
all applicable law, rules and regulations in connection with disclosure of all
material information with respect to its business, operations or condition
(financial or otherwise).



--------------------------------------------------------------------------------

(i) Buyer is entering into this Agreement in good faith and not as part of a
plan or scheme to evade compliance with the federal securities laws including,
without limitation, Rule 10b-5 of the Exchange Act. Buyer has not entered into
or altered any hedging transaction relating to the Shares intended to correspond
to or offset the Transaction.

 

(k) Buyer is not engaged in a “distribution”, as such term is used in Regulation
M, that would preclude purchases by Buyer of Shares.

 

(l) Buyer is an “eligible contract participant” as such term is defined in
Section 1(a)(12) of the Commodity Exchange Act, as amended.

 

(m) Buyer is not and, after giving effect to the Transaction, will not be an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.

 

(n) Buyer is, and shall be as of the date of any payment or delivery by Buyer
hereunder, solvent and able to pay its debts as they come due, with assets
having a fair value greater than liabilities and with capital sufficient to
carry on the businesses in which it engages.

 

(o) Buyer (i) has timely filed, caused to be timely filed or will timely file or
cause to be timely filed all material tax returns that are required to be filed
by it as of the date hereof and (ii) has paid all material taxes shown to be due
and payable on said returns or on any assessment made against it or any of its
property and all other material taxes, assessments, fees, liabilities or other
charges imposed on it or any of its property by any governmental authority,
unless in each case the same are being contested in good faith. For purposes of
determining whether a tax return has been timely filed, any extensions shall be
taken into account.

 

Section 6.03. Representations and Warranties of Seller. Seller represents and
warrants to Buyer that:

 

(a) No Termination Event (as such term is defined below) has occurred and is
continuing and no such event or circumstance would occur as a result of its
entering into or performing its obligations under this Agreement.

 

(b) Seller is not entering into this Agreement to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for Shares) in violation of Section 9(a) or Section 10 of the
Exchange Act.

 

(c) Seller (or its agent or affiliate) shall make any purchase of Shares in
connection with the Transaction in a manner that Seller reasonably believes,
based on the representations and warranties set forth herein and any other
information provided to Seller by Buyer, would meet the requirements of the safe
harbor provided by Rule 10b-18, including without limitation the “one-broker
rule” under Rule 10b-18(b)(1), as if such purchases were made by Buyer. For the
avoidance of doubt, Seller shall not be responsible for any delays between the
execution and reporting of a trade of Shares on the Exchange or any other
circumstances beyond its reasonable control.

 

(d) It has implemented reasonable policies and procedures, taking into
consideration the nature of its business, to ensure that individuals making
investment decisions would not violate laws prohibiting trading on the basis of
material nonpublic information. Such individuals shall not be in the possession
of material non-public information at all relevant times beginning the date
hereof through and including the last Valuation Date.

 

(e) Seller is not, and after giving effect to the Transaction, will not be an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.



--------------------------------------------------------------------------------

(f) Seller is, and shall be as of the date of any payment or delivery by Seller
hereunder, solvent and able to pay its debts as they come due, with assets
having a fair value greater than liabilities and with capital sufficient to
carry on the businesses in which it engages.

 

ARTICLE 7

COVENANTS

 

Section 7.01. Covenants of Buyer. Buyer hereby agrees with Seller to the
following:

 

(a) Without the prior written consent of Seller, Buyer shall not, and shall
cause its affiliates or affiliated purchasers (as defined in Rule 10b-18) not
to, directly or indirectly (including by means of a derivative instrument) enter
into any transaction to purchase any Shares, other than purchases from employees
of Buyer that are not “Rule 10b-18 purchases” as such term is defined in Rule
10b-18, until its obligations under the Transaction have been satisfied in full.

 

(b) Buyer shall, at least one day prior to the first day of the Valuation
Period, notify Seller of the total number of Shares purchased in Rule 10b-18
purchases of blocks pursuant to the once-a-week block exception contained in
Rule 10b-18(b)(4) by or for Buyer or any of its affiliated purchasers during
each of the four calendar weeks preceding the first day of the Valuation Period
and during the calendar week in which the first day of the Valuation Period
occurs (“Rule 10b-18 purchase”, “blocks” and “affiliated purchaser” each being
used as defined in Rule 10b-18), which notice shall be substantially in the form
set forth as Annex A hereto.

 

(c) Neither Buyer nor any of its affiliates shall take any action that would
cause any Seller Purchases not to meet the requirements of the safe harbor
provided by Rule 10b-18 if such purchases were made by Buyer.

 

(d) On any day prior to the second Business Day immediately following the last
day of the Valuation Period, neither Buyer nor any of its affiliates or agents
shall make a distribution (as defined in Regulation M) of Shares, or any
security for which the Shares are a reference security (as defined in Regulation
M) that would, in the view of Seller, preclude Buyer from purchasing Shares or
cause any such purchases to violate any law, rule or regulation, unless Buyer
notifies Seller of such distribution one Business Day prior to the beginning of
the restricted period applicable to such distribution under Regulation M. Buyer
acknowledges that any such notice may cause the Daily Reference Share Amount for
any Valuation Date to be reduced. Accordingly, if such notice is delivered
during a Plan Period, if any, Buyer acknowledges that its actions in relation to
any such notice must comply with the standards set forth in Section 7.01(f).

 

(e) Buyer shall not, at any time during a Plan Period, communicate, directly or
indirectly, any material nonpublic information concerning itself or the Shares
to any Relevant CSFB Personnel. “Relevant CSFB Personnel” means any employee of
Seller or any affiliate, except employees that Seller has notified Buyer in
writing are not “Relevant CSFB Personnel”.

 

(f) Buyer agrees that, during a Plan Period, Buyer shall not enter into or alter
any hedging transaction relating to the Shares intended to correspond to or
offset the Transaction. Buyer also acknowledges and agrees that any amendment,
modification, waiver or termination of this Agreement must be effected in
accordance with the requirements for the amendment or termination of a “plan” as
defined in Rule 10b5-1(c). Without limiting the generality of the foregoing, any
such amendment, modification, waiver or termination during a Plan Period shall
be made in good faith and not as part of a plan or scheme to evade the
prohibitions of Rule 10b-5, and no such amendment, modification, waiver or
termination shall be made during a Plan Period at any time at which Buyer or any
officer, director, manager or similar person of Buyer is aware of any material
non-public information regarding Buyer or the Shares.

 

(g) Buyer shall (i) notify Seller, subject to confidentiality, prior to the
opening of trading in the Shares on any day on which Buyer makes, or expects to
be made, any public announcement (as defined in Rule 165(f) under the Securities
Act) of any merger, acquisition, or



--------------------------------------------------------------------------------

similar transaction involving a recapitalization relating to Buyer (other than
any such transaction in which the consideration consists solely of cash and
there is no valuation period), (ii) promptly notify Seller following any such
announcement that such announcement has been made, and (iii) promptly deliver to
Seller following the making of any such announcement a certificate indicating
(A) Buyer’s average daily Rule 10b-18 purchases (as defined in Rule 10b-18)
during the three full calendar months preceding the date of the announcement of
such transaction and (B) Buyer’s block purchases (as defined in Rule 10b-18)
effected pursuant to paragraph (b)(4) of Rule 10b-18 during the three full
calendar months preceding the date of the announcement of such transaction. In
addition, Buyer shall promptly notify Seller of the earlier to occur of the
completion of such transaction and the completion of the vote by target
shareholders. Buyer acknowledges that any such public announcement may cause the
Daily Reference Share Amount for any Valuation Date to be reduced. Accordingly,
Buyer acknowledges that its actions in relation to any such announcement or
transaction during a Plan Period must comply with the standards set forth in
Section 7.01(f).

 

ARTICLE 8

ADJUSTMENT AND TERMINATION EVENTS

 

Section 8.01. Calculation Agent Adjustments. (a) In the event of any corporate
event involving Buyer or the Shares (including, without limitation, a stock
split, stock dividend, bankruptcy, insolvency, reorganization, merger, offer to
tender Shares (whether such offer is made by the Company or a third party, and
whether the consideration for such offer is cash or non-cash), rights offering,
recapitalization, spin-off or issuance of any securities convertible or
exchangeable into Shares) or the announcement of any such corporate event, the
Calculation Agent may adjust the terms of the Transaction (including, without
limitation, the number of Valuation Dates in the Valuation Period, any Daily
Adjustment Price, any Daily Reference Share Amount and any Daily Difference) as
it deems appropriate under the circumstances to account for the economic effect
on the Transaction of such corporate event (including, without limitation,
adjustments to account for changes in the price of the Shares or changes in
volatility, expected dividends, stock loan rate or liquidity relevant to the
Shares as a result of any such corporate event).

 

(b) Notwithstanding the authority provided to the Calculation Agent in
subsection (a) of this Section 8.01, in the event of a corporate event (such as
certain reorganizations, mergers, or other similar events) in which all holders
of Shares may receive consideration other than the common equity securities of
the continuing or surviving entity, the adjustments referred to in such
subsection shall permit Buyer or Seller to satisfy its settlement obligations
hereunder by delivering the consideration received by holders of Shares upon
such corporate event, in such proportions as in the exercise of its good faith
judgment the Calculation Agent deems appropriate under the circumstances.

 

Section 8.02. Termination Events. If one or more of the following events (each,
a “Termination Event”) shall occur:

 

(a) any legal proceeding shall have been instituted or any other event shall
have occurred or condition shall exist that is likely to have a material adverse
effect on (i) the ability of Buyer or Seller to perform its obligations
hereunder, or (ii) the validity or enforceability of any material agreement of
Buyer or Seller, as the case may be, hereunder;

 

(b) Buyer or Seller is (i) dissolved (other than pursuant to a consolidation,
amalgamation or merger); (ii) becomes insolvent or is unable to pay its debts or
fails or admits in writing its inability generally to pay its debts as they
become due; (iii) makes a general assignment, arrangement or composition with,
or for the benefit of, its creditors; (iv) institutes or has instituted against
it by a regulator, supervisor or any similar official with primary insolvency,
rehabilitative or regulatory jurisdiction over it in the jurisdiction of its
incorporation or organization or the jurisdiction of its head or home office, or
it consents to a proceeding seeking a judgment of insolvency or bankruptcy or
any other relief under any bankruptcy or insolvency law



--------------------------------------------------------------------------------

or other similar law affecting creditors’ rights, or a petition is presented for
its winding-up or liquidation by it or such regulator, supervisor or similar
official or it consents to such a petition; (v) institutes or has instituted
against it a proceeding seeking a judgment of insolvency or bankruptcy or any
other relief under any bankruptcy or insolvency law or other similar law
affecting creditors’ rights, or a petition is presented for its winding-up or
liquidation (other than any such proceeding or petition covered under clause
(iv) immediately above), and, in the case of any such proceeding or petition
instituted or presented against it, such proceeding or petition (A) results in a
judgment of insolvency or bankruptcy or the entry of an order for relief or the
making of an order for its winding-up or liquidation or (B) is not dismissed,
discharged, stayed or restrained in each case within 15 days of the institution
or presentation thereof; (vi) has a resolution passed for its winding-up,
official management or liquidation (other than pursuant to a consolidation,
amalgamation or merger); (vii) seeks or becomes subject to the appointment of a
Custodian for it or for all or substantially all its assets; (viii) has a
secured party take possession of all or substantially all its assets or has a
distress, execution, attachment, sequestration or other legal process levied,
enforced or sued on or against all or substantially all its assets and such
secured party maintains possession, or any such process is not dismissed,
discharged, stayed or restrained, in each case within 30 days thereafter;
(ix) is subject to any voluntary or involuntary liquidation, bankruptcy,
insolvency, dissolution or winding-up of or any analogous proceeding as a result
of which (A) all of the shares of Common Stock are required to be transferred to
a Custodian or (B) holders of the shares of Common Stock become legally
prohibited from transferring them; (x) causes or is subject to any event with
respect to it which, under the applicable laws of any jurisdiction, has an
analogous effect to any of the events specified in clauses (i) to
(ix) (inclusive); or (xi) takes any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the foregoing acts.

 

(c) (i) any representation or warranty made by Buyer or Seller under this
Agreement is incorrect or misleading in any material respect or (ii) any
certificate delivered by Buyer or Seller pursuant to this Agreement is incorrect
or misleading in any material respect;

 

(d) Buyer or Seller fails to fulfill or discharge when due any of its
obligations, covenants or agreements under or relating to this Agreement (other
than the obligations referred to in Section 8.01(j) hereof) and such failure
remains unremedied for 10 days following notice from Seller or Buyer, as the
case may be;

 

(e) all of the Shares or all or substantially all the assets of Buyer are
nationalized, expropriated or are otherwise required to be transferred to any
governmental agency, authority, entity or instrumentality thereof;

 

(f) the Exchange announces that pursuant to the rules of such Exchange, the
Shares cease (or will cease) to be listed, traded or publicly quoted on the
Exchange for any reason (other than a Merger Event or Tender Offer, as each such
term is defined under the 2002 ISDA Equity Derivatives Definitions, as published
by the International Swaps and Derivatives Association, Inc.) and will not be
re-listed, re-traded or re-quoted on an exchange or quotation system located in
the same country as the Exchange (or, where the Exchange is within the European
Union, in any member state of the European Union) within five Scheduled Trading
Days of so ceasing to be so listed, traded or quoted;

 

(g) Seller is unable, after using commercially reasonable efforts, to
(A) acquire, establish, re-establish, substitute, maintain, unwind or dispose of
any transaction(s) or asset(s) it deems necessary to hedge the equity price risk
of entering into and performing its obligations with respect to the Transaction,
or (B) realize, recover or remit the proceeds of any such transaction(s) or
asset(s) (a “Hedging Disruption”);

 

(h) due to the adoption of, or any change in, any applicable law or regulation
after the date hereof, or due to the promulgation of, or any change in, the
interpretation by any court, tribunal or regulatory authority with competent
jurisdiction of any applicable law or regulation after the date hereof, (i) it
becomes unlawful for Buyer or Seller to perform any absolute or



--------------------------------------------------------------------------------

contingent obligation to make payment or delivery hereunder or to comply with
any other material provision of this Agreement or (ii) Buyer or Seller
determines in good faith that (A) it has become illegal to hold, acquire or
dispose of Shares or (B) it would incur a materially increased cost in
performing its obligations hereunder (including, without limitation, due to any
increase in tax liability, decrease in tax benefit or other adverse effect on
its tax position); or

 

(i) Buyer declares or pays any dividend or distribution on the Shares in cash or
other property (other than additional Shares) other than dividends of the
Dividend Amount (as set forth in Schedule I) with record date of November 28,
2005, or February 27, 2006.

 

then, upon notice to Seller from Buyer or from Buyer to Seller, as the case may
be, at any time following such event, a “Termination Date” shall occur, and
Buyer or Seller, as the case may be, shall become obligated to make the payments
or deliveries that would be made as if the final Valuation Date in the Valuation
Period were the Termination Date, the Final Settlement Amount were the
Termination Amount, and, if so elected by Buyer and if the Termination Amount is
positive, Net Share Settlement applied.

 

The “Termination Value” means the Final Settlement Amount determined as if the
Termination Date were the last Valuation Date, with a Daily Reference Share
Amount equal to the Number of Shares minus the sum of the Daily Reference Share
Amounts for all previous Valuation Dates (such difference, the “Termination
Share Number”), and a Daily Reference Price equal to the average per Share price
obtained by the Calculation Agent from at least three experienced third party
market participants selected by the Calculation Agent as the price that each
such participant would offer to sell a block of Shares equal to the Termination
Share Number.

 

The “Termination Amount” means a number of Shares with a value, as determined by
the Calculation Agent, as of the Termination Date equal the Termination Value.

 

ARTICLE 9

MISCELLANEOUS

 

Section 9.01. U.S. Private Placement Representations. Each party hereby
represents and warrants to the other party as of the date hereof that:

 

(a) It is an “accredited investor” (as defined in Regulation D under the
Securities Act) and has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of the Transaction,
and it is able to bear the economic risk of the Transaction.

 

(b) It is entering into the Transaction for its own account and not with a view
to the distribution or resale of the Transaction or its rights thereunder except
pursuant to a registration statement declared effective under, or an exemption
from the registration requirements of, the Securities Act.

 

Section 9.02. Bankruptcy of Buyer. Seller agrees that in the event of the
bankruptcy of Buyer, Seller shall not have rights or assert a claim that is
senior in priority to the rights and claims available to the shareholders of the
common stock of Buyer.

 

Section 9.03. 10b5-1. Buyer may at any time deliver a notice (a “Plan
Commencement Notice”) to Seller that Buyer desires that, from and after the date
of such notice (the “Plan Commencement Date”) until the earlier of the
Settlement Date or the next Plan Termination Date (as defined below), if any
(such period, a “Plan Period”), the Transaction constitute a plan or agreement
of the type contemplated in Rule 10b5-1(c) (a “Plan”). During any Plan Period,
the parties intend for the Transaction to comply with the requirements of Rule
10b5-1(c)(1)(i)(B) under the Exchange Act and this Agreement to constitute a
binding contract, instruction or plan satisfying the requirements of 10b5-1(c)
and to be interpreted to comply with the requirements of Rule 10b5-1(c). Buyer
may, by written notice, terminate or modify such 10b5-1 Plan in



--------------------------------------------------------------------------------

accordance with provisions of Rule 10b5-1(c). During any Plan Period, Buyer may,
subject to Section 7.01(f), deliver a notice (a “Plan Termination Notice”; the
date of such notice, a “Plan Termination Date”) to Seller that Buyer no longer
desires that the Transaction constitute a Plan.

 

Section 9.04. Securities Contract. The parties hereto acknowledge and agree that
Seller is a financial institution within the meaning of Section 101(22) of Title
11 of the United States Code (the “Bankruptcy Code”). The parties hereto further
recognize that the Transaction is a “securities contract”, as such term is
defined in Section 741(7) of the Bankruptcy Code, entitled to the protection of,
among other provisions, Sections 555 and 362(b)(6) of the Bankruptcy Code, and
that each payment or delivery of cash, Shares or other property or assets
hereunder is a “settlement payment” within the meaning of Section 741(8) of the
Bankruptcy Code.

 

Section 9.05. No Collateral. The parties hereto acknowledge that the Transaction
is not secured by any collateral that would otherwise secure the obligations of
Buyer hereunder.

 

Section 9.06. Agreements to Deliver Documents. Seller and Buyer agree to deliver
the following documents, as applicable:

 

Buyer will deliver to Seller, upon execution of this Agreement,

 

(i) evidence reasonably satisfactory to the other party as to the names, true
signatures and authority of the officers or officials signing this Agreement on
its behalf,

 

(ii) certified resolutions evidencing necessary corporate authority and
approvals with respect to the execution, delivery and performance by Buyer of
this Agreement,

 

(iii) a certified copy of each of the current Certificate of Incorporation and
By-laws of Buyer, and

 

(iv) an opinion of counsel to Buyer (which opinion may be from internal counsel
to Buyer) acceptable to Seller to the effect set forth in Annex C hereto.

 

Section 9.07. Assignment. The rights and duties under this Agreement may not be
assigned or transferred by any party hereto without the prior written consent of
the other parties hereto, such consent not to be unreasonably withheld; provided
that Seller may assign or transfer any of its rights or duties hereunder to any
of its affiliates without the prior written consent of Buyer.

 

Section 9.08. Non-Confidentiality. The parties hereby agree that (i) effective
from the date of commencement of discussions concerning the Transaction, Buyer
and each of its employees, representatives, or other agents may disclose to any
and all persons, without limitation of any kind, the tax treatment and tax
structure of the Transaction and all materials of any kind, including opinions
or other tax analyses, provided by Seller and its affiliates to Buyer relating
to such tax treatment and tax structure, and (ii) Seller does not assert any
claim of proprietary ownership in respect of any description contained herein or
therein relating to the use of any entities, plans or arrangements to give rise
to a particular United States federal income tax treatment for Buyer.

 

Section 9.09. Indemnification. Buyer agrees to indemnify and hold harmless
Seller, its affiliates, their respective directors, officers, employees, agents,
advisors, brokers and representatives and each person who controls Seller or its
affiliates within the meaning of either the Securities Act or the Exchange Act
against, and Buyer agrees that no indemnified party shall have any liability to
Buyer or any of its affiliates, officers, directors, or employees for, any
losses, claims, damages, liabilities (whether direct or indirect, in contract,
tort or otherwise) or expenses, joint or several, to which any indemnified party
may become subject under the Securities Act, the Exchange Act or other federal
or state statutory law or regulation, at common law or otherwise,



--------------------------------------------------------------------------------

insofar as such losses, claims, damages, liabilities or expenses (or actions,
claims, investigations or proceedings in respect thereof, whether commenced or
threatened) (i) arise out of or relate to (A) actions or failures to act by
Buyer or (B) actions or failures to act by an indemnified party with the consent
of or upon the direction of Buyer or (ii) otherwise arise out of or relate to
the Transaction or any related transactions, provided that this clause
(ii) shall not apply to the extent, but only to the extent, that any losses,
claims, damages, liabilities or expenses of an indemnified party have resulted
primarily from the gross negligence or willful misconduct of such indemnified
party in which case Seller shall indemnify Buyer for any losses, claims,
damages, liabilities (whether direct or indirect, in contract, tort or
otherwise) or expenses which Buyer may suffer as a result of such indemnified
party’s gross negligence or willful misconduct. Buyer agrees to reimburse
promptly each such indemnified party for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such loss,
claim, damages, liability, expense or action. This indemnity agreement will be
in addition to any liability which Buyer may otherwise have.

 

Section 9.10. Legal Proceedings. Buyer shall not, without the prior written
consent of Seller, effect any settlement of any pending or threatened proceeding
in respect of which any indemnified party is or could have been a party and
indemnity could have been sought hereunder by such indemnified party, unless
such settlement includes an unconditional release of such indemnified party from
all liability arising from such proceeding.

 

Section 9.11. Contribution. If the indemnification provided for above is
unavailable to an indemnified party in respect of any losses, claims, damages,
liabilities or expenses referred to herein, then each applicable indemnifying
party, in lieu of indemnifying such indemnified party, shall contribute to the
amount paid or payable by such indemnified party as a result of such losses,
claims, damages, liabilities or expenses, in such proportion as is appropriate
to reflect not only the relative fault of Buyer on the one hand and of Seller on
the other in connection with the statements or omissions which resulted in such
losses, claims, damages, expenses or liabilities, but also any other relevant
equitable considerations. The amount paid or payable by a party as a result of
the losses, claims, damages, liabilities and expenses referred to above shall be
deemed to include any legal or other fees or expenses reasonably incurred by
such party in connection with investigating or defending any action or claim.
The parties agree that it would not be just and equitable if contribution
pursuant to this paragraph were determined by a method of allocation that does
not take account of the equitable considerations referred to in this paragraph.
No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.

 

Section 9.12. Notices.

 

Notices to Seller shall be directed to it care of:

 

Address for notices or communications to Seller (other than by facsimile) (for
all purposes):

 

Address:

   Credit Suisse, New York Branch      Eleven Madison Avenue      New York, NY
10010      Attn: Senior Legal Officer      Tel: (212) 538-4488      Fax: (212)
325-4585

 

For payments and deliveries:

Attn: DSG Settlements Manager

Tel: (212) 538-9810

Fax: (212) 325-0275



--------------------------------------------------------------------------------

For all other communications:

Attn: DSG Equities Documentation Manager

Tel.: (212) 538-4437

Fax: (212) 325-8719

 

Notices to Buyer shall be directed to Buyer at:

 

Northrop Grumman Corporation

1840 Century Park East

 

Los Angeles, CA 90067

Attn: Assistant Treasurer

Tel: (310) 229-1364

 

Section 9.13. Governing Law; Submission to Jurisdiction; Severability; Waiver of
Jury Trial; Service of Process. (a) This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without reference
to choice of law doctrine and each party hereto submits to the jurisdiction of
the Courts of the State of New York and the United States District Court located
in the Borough of Manhattan in New York City.

 

(b) To the extent permitted by law, the unenforceability or invalidity of any
provision or provisions of this Agreement shall not render any other provision
or provisions herein contained unenforceable or invalid.

 

(c) Seller and Buyer hereby irrevocably and unconditionally waive any and all
right to trial by jury in any legal proceeding arising out of or related to this
Agreement or the transactions contemplated hereby. Each party (i) certifies that
no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
this Agreement by, among other things, the mutual waivers and certifications in
this Section.

 

(d) The parties irrevocably consent to service of process given in the manner
provided for notices in Section 9.12. Nothing in this Agreement will affect the
right of either party to serve process in any other manner permitted by law.

 

Section 9.14. Entire Agreement. This constitutes the entire agreement and
understanding among the parties with respect to the subject matter hereof and
supersedes all oral communications and prior writings with respect thereto.

 

Section 9.15. Amendments, Waivers. Any provision of this Agreement may be
amended or waived if, and only if, such amendment or waiver is in writing and
signed, in the case of an amendment, by Buyer and Seller or, in the case of a
waiver, by the party against whom the waiver is to be effective. No failure or
delay by either party in exercising any right, power or privilege hereunder
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by law.

 

Section 9.16. No Third Party Rights, Successors and Assigns. This Agreement is
not intended and shall not be construed to create any rights in any person other
than Seller, Buyer and their respective successors and assigns and no other
person shall assert any rights as third party beneficiary hereunder. Whenever
any of the parties hereto is referred to, such reference shall be deemed to
include the successors and assigns of such party. All the covenants and
agreements herein contained by or on behalf of Seller and Buyer shall bind, and
inure to the benefit of, their respective successors and assigns, subject to
Section 9.07, whether so expressed or not, and shall



--------------------------------------------------------------------------------

be enforceable by and inure to the benefit of Buyer and its successors and
assigns, subject to Section 9.07.

 

Section 9.17. Calculation Agent. The determinations and calculations of the
Calculation Agent shall be made in good faith and in a commercially reasonable
manner and, if the requirements of this Section 9.17 have been met, shall be
binding in the absence of manifest error. The Calculation Agent will have no
responsibility for good faith errors or omissions in any determination or
calculation under this Agreement. The parties acknowledge that the foregoing
does not preclude the parties from disputing that any determination or
calculation of the Calculation Agent was made in good faith or in a commercially
reasonable manner. The Calculation Agent shall, where reasonably practicable,
make its determinations and calculations hereunder in consultation with the
parties hereto, and in all cases the Calculation Agent shall provide the parties
hereto with a schedule setting forth in reasonable detail the basis of each
such determination or calculation.

 

Section 9.18. Limitation of Setoff. For purposes of the Transaction and for the
avoidance of doubt, Seller waives any right of set-off, recoupment or close-out
netting that it may be entitled to under any agreement relating to the
Transaction or any applicable law.

 

Section 9.19. Non-Reliance; Agreements and Acknowledgments Regarding Hedging
Activities; Additional Acknowledgments. Each party hereto makes to the other
party hereto the representations, agreements and acknowledgements contained in
Sections 13.1, 13.2 and 13.4 of the 2002 ISDA Equity Derivatives Definitions, as
published by the International Swaps and Derivatives Association, Inc., and each
reference therein to “the related Confirmation” shall be deemed to be a
reference to this Agreement and each reference therein to “a Transaction”, “such
Transaction” and “any Transaction” shall be deemed to be a reference to the
Transaction; provided that such acknowledgements are not waivers of any
obligation hereunder.

 

Section 9.20. Counterparts. This Agreement may be executed in any number of
counterparts, and all such counterparts taken together shall be deemed to
constitute one and the same agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have signed this Agreement as of the date and
year first above written.

 

BUYER:

NORTHROP GRUMMAN CORPORATION

By:  

/s/ Wes Bush

   

Name:

 

Wes Bush

   

Title:

 

Corporate Vice President and

Chief Financial Officer

SELLER:

CREDIT SUISSE, NEW YORK BRANCH

By:  

/s/ Sean Brady

   

Name:

 

Sean Brady

   

Title:

  Managing Director By:  

/s/ John Ryan

   

Name:

 

John Ryan

   

Title:

  A.V.P. Operations



--------------------------------------------------------------------------------

 

APPENDIX A

to

ACCELERATED SHARE REPURCHASE AGREEMENT

Dated November 4, 2005

of the

TRANSACTION

between

CREDIT SUISSE, NEW YORK BRANCH

and

NORTHROP GRUMMAN CORPORATION

 

Conditions Precedent to Election of a Registered Offering

 

This Appendix A supplements, forms a part of and is subject to the Agreement
specified above (the “Agreement”). Any capitalized term used but not defined
herein shall have the meaning set forth in the Agreement.

 

Buyer may elect a Registered Offering as the Offering Method for the sale of
Shares delivered by Buyer (including any Additional Shares) to Seller in a Net
Share Settlement only upon satisfaction of the following conditions:

 

(a) Buyer shall have filed with the Commission pursuant to the Securities Act a
registration statement (the “Registration Statement”) or such other form as is
acceptable to Seller, covering all Shares to be sold by Seller; such
registration statement shall have been declared effective by the Commission with
respect to such Shares on or prior to [            ] and no stop order
suspending the effectiveness of the Registration Statement shall be in effect,
and no proceedings for such purpose shall be pending before or threatened by the
Commission.

 

(b) As of [            ], Buyer shall have delivered an underwriting agreement
reasonably acceptable to Seller, naming Seller or its designee, as underwriter,
together with such other agreements, certificates and instruments as Seller may
reasonably require either pursuant to such underwriting agreement or as are
customarily provided together with such underwriting agreement.

 

(c) Seller shall have registered or qualified such Shares under such securities
or “blue sky” laws of such States and other jurisdictions in the United States
of America and Puerto Rico as Seller or any underwriter shall have reasonably
requested, and shall have done any and all other acts and things as may be
reasonably necessary to be done by Buyer to enable Seller or any underwriter to
consummate the disposition in such jurisdictions of the Shares covered by the
Registration Statement; provided that Buyer shall not be required to make any
filing or take any action as a result of this paragraph (d) that would require
Buyer to qualify as a foreign corporation or file a general consent to service
of process in any jurisdiction.

 

(d) Buyer shall have caused such Shares and the issuance thereof to be
registered with or approved by such other governmental agencies or authorities
in the United States of America as may be reasonably necessary to be done by
Buyer to enable Seller or any underwriter to consummate the disposition of such
Shares.

 

(e)

Buyer shall have (i) given Seller and its underwriter(s), if any, and their
respective counsel and accountants, the opportunity to participate in the
preparation of all materials filed with the Commission pursuant to the Exchange
Act or any other governmental agency (the “Filed Materials”) prior to
[            ] [the first day on which any sale of Shares



--------------------------------------------------------------------------------

 

is effected under the Registration Statement], (ii) furnished to each of them
copies of all such Filed Materials (and all documents incorporated therein by
reference) sufficiently in advance of filing to provide them with a reasonable
opportunity to review such documents and comment thereon, (iii) given each of
them such access to its books and records and such opportunities to discuss the
business of Buyer with its officers and the independent public accountants who
have issued a report on its financial statement as shall be reasonably
necessary, in the opinion of Seller and such underwriter(s) or their respective
counsel, to conduct a reasonable investigation (within the meaning of the
Securities Act) with respect to such Filed Materials, (iv) delivered to Seller
and its underwriter(s), if any, the financial statements of Buyer filed with the
Commission, (v) included in such Filed Materials material, furnished to Buyer in
writing, which in the reasonable judgment of Seller or its underwriter(s), if
any, should be included with respect to Seller, Seller’s underwriter(s) and the
“Plan of Distribution”, including, without limitation, language to the effect
that the holding by Seller of the Shares is not to be construed as a
recommendation by Seller of the investment quality thereof and (vi) if requested
by Seller, deleted from such Filed Materials any reference to Seller by name or
otherwise if in the written opinion of counsel to Seller, such reference to
Seller by name or otherwise is not required by the Securities Act or any similar
Federal statute or applicable law then in force.

 

(f) Buyer shall have furnished to Seller and any underwriter, addressed to
Seller and any such underwriter before [            ], (i) an opinion of counsel
for Buyer (which opinion may be from internal counsel for Buyer) and (ii) a
“cold comfort” letter signed by the independent public accountants who have
issued a report on Buyer’s financial statements included in such Registration
Statement, each in form and substance satisfactory to Seller and any such
underwriter and their respective counsel covering substantially the same matters
with respect to such Shares and the offering, sale and issuance thereof and the
financial statements of Buyer as are customarily covered in opinions of Buyer’s
counsel and in accountants’ letters delivered to underwriter(s) in underwritten
public offerings of securities and, in the case of the accountants’ letter, such
other financial matters as Seller may have reasonably requested.

 

(g) Buyer shall have complied with all applicable provisions of the Securities
Act and the Exchange Act, all applicable rules of the Commission and all other
applicable laws, rules and regulations of any governmental or regulatory
authority with respect to such Filing Materials and such Shares and the
offering, sale and issuance thereof.

 

(h) Buyer shall have listed all such Shares on the Exchange and on each
securities exchange on which similar securities issued by Buyer are then listed.

 

(i) Buyer shall have provided a transfer agent and registrar for such Shares.

 

(j) Buyer shall have taken such other actions as Seller or any underwriter of
such Shares shall have reasonably requested in order to expedite or facilitate
the disposition of such Shares.

 

(k) Buyer shall have provided Seller and its underwriter(s), if any, with
indemnity and contribution in form and substance acceptable to Seller covering
such matters relating to the Shares, the Filed Materials, and such other matters
as Seller shall reasonably request.

 

(l) Buyer shall have paid all customary reasonable costs and expenses reasonably
incurred in connection with the foregoing, including, but without limitation,
all reasonable underwriting fees relating to the sale of the Shares.

 

(m) Buyer shall have agreed to deliver all such Shares to be sold in the
Registered Offering through the Clearance System.